On Petition for Rehearing
Arterburn, J.
The appellee on petition for rehearing contends that this court should state in its opinion that the Newton .Circuit Court heard the case on its *404merits and that the Public Service Commission should set aside its prior order and should make a new order directing the abandonment of the station in question; that in “so doing this court neither makes an order for the Commission nor mandates the Commission to make any particular order, but only states the law for the guidance of the Commission and gives meaning to the final language of this court, ‘and for further proceedings consistent with the law stated in this opinion.’ ”
This seems to us to be the same point raised and discussed in the original opinion, namely, that neither this court nor the trial court may make an affirmative order on the merits and substitute its opinion for that of the administrative body. We see no difference in a direct affirmative order made to an administrative body to vacate and abandon the station, than an opinion which states exactly what the Commission should do on the merits followed by a mandate to the Commission “for further proceedings consistent with the law stated in the opinion.”
The purpose of a judicial review of an administrative order by the court is not to decide the matter on the merits for the administrative body but rather solely to determine whether or not the order made by the administrative body was outside the limits and jurisdiction of such body. Once the matter of jurisdiction is determined the court has no further right to interfere with an administrative procedure which belongs to another department of the government —not the judiciary. As a court, we have no right to substitute our judgment on the merits of an issue before an administrative body acting within its jurisdiction.
*405*404The appellee further contends that this court should state in its opinion for the guidance of the Commission, *405whether or not the formula used by the Commission in determining the financial factors to be weighed on the issue of the abandonment of the station was erroneous or not. The evidence was not in the record on this appeal and we have no way of determining what factors weighed with the Commission in the making of its order, or what grounds the trial court had for vacating the order of the Commission. The fear that the administrative body will reopen the matter, rehear it, or institute new proceedings ad infinitum, on matters within its jurisdiction cannot be made the basis for a court imposing its personal opinion upon that of an administrative body in another department. The remedy for any disappointment or unsatisfactory results before an administrative body which is acting within its jurisdiction is with the Legislature and not the courts.
The petition for rehearing is denied.
Bobbitt, C. J., Emmert, Achor ad Landis, JJ., concur.
Note. — Reported in 132 N. E. 2d 698.
Rehearing denied 134 N. E. 2d 53.